REGAN, J.
I concur in the order of reversal.
This case involves the same problems as that involved in County of Amador v. State Board of Equalization decided this date. For the reasons set forth in my concurring and dissenting opinion in that case, ante, pages 225-228 [49 Cal. Rptr. 448, 462], it is my opinion that the water rights acquired are fully taxable.
The petitions of the appellants and of the defendants and respondents for a hearing by the Supreme Court were denied April 27, 1966. Traynor, C. J., and Burke, J., were of the opinion that the petitions should be granted.